Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicants Remarks/Amendments

Applicants argue the following in italics and quotes, “that Hassanein, Gever, and Wei, either alone or in combination, fail to disclose, teach, or suggest an ex-vivo perfusion solution comprising at least “wherein the at least one buffer comprises disodium phosphate anhydrate at a concentration of 0.039 g/L to 0.052 g/L and monopotassium phosphate at a concentration of 0.053 g/L to 0.072 g/L, . . . wherein the concentration of the milrinone is 3400 mcg/L to 4600 mcg/L, wherein the at least one nitrate comprises nitroglycerin at a concentration of 10 mg/L to 50 mg/L,” as recited in independent claim 1.
“The Office relies on Hassanein to teach perfusion solutions “that can be used for ex vivo organ care, including lung care” and that “allows for functioning of the organ/lung in the near physiologic functioning condition and permits normal cellular metabolism” comprising an energy-rich perfusion nutrient, a colloid, a hormone, a steroid, a buffer, magnesium sulfate, and nitroglycerin whole blood/red blood cells. Office Action at 5-6. However, as the Office concedes, Hassanein does not disclose, teach, or suggest the perfusion solutions comprising any of disodium phosphate anhydrate, monopotassium phosphate, and milrinone. Id. at 6, 12. Additionally, Hassanein is silent on a specific range of nitroglycerin. Therefore, Hassanein fails to disclose, teach, or suggest at least “wherein the at least one buffer comprises disodium phosphate anhydrate at a concentration of 0.039 g/L to 0.052 g/L and monopotassium phosphate at a concentration of 0.053 g/L to 0.072 g/L, . . . wherein the concentration of the milrinone is 3400 mcg/L to 4600 mcg/L, wherein the at least one nitrate comprises nitroglycerin at a concentration of 10 mg/L to 50 mg/L,” as recited in independent claim 1.”
In regards to the buffers (disodium phosphate anahydrate and monopotassium phosphate), Hassanein teaches the use of buffers in its composition in paragraph 330.  Such buffers are used to adjust the pH of the composition to 7-8 (Paragraph 340).   An artisan would have been motivated to have used other buffers taught in other references that are biocompatible and capable of adjusting the pH within the range of 7-8.  Yamashiro teaches the use of disodium phosphate anahydrate and/or monopotassium phosphate as buffer substances in paragraph 55.  It would have been obvious to have used such buffers because they are biocompatible with cells/tissue and they promote the viability of such cells as discussed in Yamashiro in the abstract section.  An artisan could easily determine how much of each buffer (disodium phosphate anhydrate and/or monopotassium phosphate) was needed by adding each buffer at different levels until a pH of 7-8 was reached.  Applicants have not shown that the range of discodium phosphate anhydrate and/or monopotassium phosphate is critical and/or produces unexpected results.
Paragraphs 40-41 of Hassanein, the primary reference used in the rejection, already teaches the use of vasodilators in its composition; therefore, there would have been motivation to have included milrinone which is a well-known vasodilator.  Wei 

  The next issue presented by applicants is that references fail to teach at least one nitrate comprising nitroglycerin at a concentration of 10mg/L to 50 mg/L.  Hassanein in paragraph 344/346 teaches that nitroglycerin can be added.  It would make sense to adjusted the level of nitroglycerin as needed in order to provide the desired vasodilatory effect.  Applicants have not shown that the range of nitroglycerin is critical and/or produces unexpected results.

Applicants further argue that examiner failed to more specifically articulate why the teachings of Gever and Hassanein are combinable in a rejection.  The purpose of the Hassanein reference is to successfully preserve organs so that they can be successfully transplanted into a recipient.  Furthermore, Hassanein  states, “optionally, the oxygen sensors also provide a hematocrit measurement of the concentration of red 
	Applicants further argue that reliance of the Wei reference is not proper because Wei does not teach or suggest preservation at a near physiological temperature and in a near physiologic functioning condition.  The primary reference, Hassanein, teaches a composition that can be used at a near physiological temperature and in a near physiologic functioning condition (Paragraph 2).  Thus, Hassanein is responsible for this particular teaching.  The majority of the components in the claimed composition are already taught in the Hassanein reference.    Wei teaches milrinone and there is no indication/evidence cited that indicates that the milrinone taught by Wei would prevent the ex-vivo activity of the other components taught by Hassanein or that milrinone would be unable to work in a near physiological temperature and/or physiologic functioning condition.  An artisan would have been motivated to have combined the two references because both Wei and the prior art reference, Hassanein, deal with preservation of lung using vasodilators regardless of what temperature the compositions were used at.  An artisan can envision combining two references together in a way that differs from that envisioned by applicants.  Therefore, an artisan would have been motivated to have 
Applicants further argue that the prior art Hassanein reference teaches wide ranges of magnesium sulfate hepatahydrate, dextrose, and insulin and that although the currently claimed ranges of those components falls within those ranges in the prior art, there is no statement in the prior art document Hassanein that the more narrow ranges are the preferred ranges.  The prior art Hassanein document still discloses that the amounts within the wide ranges are still effective amounts and thus, the teachings of these specific components are still valid.  

	Applicants argue that Stern fails to cure the deficiencies of Hassanein and Gever, Yamashito.   As argued above, examiner feels that Gever and Yomashito are valid prior art documents. Applicants argue that Stern teaches a different concentration of milrinone than the concentration claimed.  As argued earlier in the Wei section, Hassanein already discloses the use of vasodilators in its composition (Paragraphs 16, 31).  The amount of milrinone taught by Stern includes the amount claimed.  There is no evidence presented that the amount of milrinone claimed has unexpected results.  Furthermore, it would have been expected that a person of ordinary skill would have adjusted the concentration of milrinone to produce desirable results.  
	Applicants further argue, “Hassanein and Stern disclose solutions that are directed to different purposes.  In contrast to Hassanein, Stern is directed to organ preservation for maintaining organs for transplantion under hypothermic conditions.”  

	
	Applicants further argue, “Notably, the office does not identify any disclosure in Stern that would indicate to a skilled person that milrinone would be in any way preferred over dozens of other specifically disclosed compounds.”  A compound can still be a valid teaching even if it is not a preferred embodiment.  

	The rationales for combining Yamamoto are the same as argued above in the rejections incorporating the Wei reference.  

	The rationales for combining Gever are also the same as argued above.  

	The arguments concerning the broad ranges in Hassanein and other Hassanein related arguments mentioned above apply here as well.  Hassanein is still the primary 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,11-12,14-22,40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed amount of magnesium sulfate in the specification is 0.083 g/L to 0.113 g/L.  However, the specification only has support for the range 0.083 g/L to .1127 g/L.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 mentions the same hematocrit level that is currently in instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1,14-22,40-41, and 43,45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194), Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, 

Hassanein teaches solutions that can be used for ex vivo organ care, including lung care.  Hassanein’s solution is an ex-vivo perfusion/preservation solution for machine perfusion of donor lungs comprising: an energy-rich perfusion nutrient (Page 44 and Page 45(Paragraph [343-344]), a colloid (Page 45[Paragraph 344]), a hormone (Page 45[Paragraph 344]), a steroid (Page 45[Paragraph 344], a buffer (Page 43(Paragraph 330), sodium chloride in a range of about 1 mg/L to about 100 g/L (Page 44, Table 3), potassium chloride in a range of about 1mg/L to about 100g/L (Page 44, Table 3), magnesium sulfate in a range of about 1 mg/L to about 100 g/L (Page 44, Table 3), and nitroglycerin (a nitrate) (Pages 44[Paragraph 344]),  the nitrate is nitroglycerin (Page 45[Paragraph 344]). Hassanein teaches the use of nitroglycerin.  A person of ordinary skill would use routine experimentation and optimization to determine the precise amount of nitroglycerin that best preserves the lungs.  The amount of nitroglycerin might vary based on the size of the lungs and health of the lung tissue.  MPEP 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, at the time of applicant's invention, an amount of nitroglycerine of about 10 mg to 50 mg would have been obvious.  , Hassanein further teaches wherein the hormone comprises insulin (Page 44 and 45[Paragraph 344]).  Hassanein further teaches wherein the hormone comprises insulin (Page 44 and as in instant Claims 1,14, 43
Hassanein which teaches a composition that includes red blood cells does make use of hematocrit sensors to help monitor the organ preservation process (Pages 4-5[Paragraph 30]).  This acknowledges that the hematocrit level is an important optimizable parameter.  Hassanein does not specify a particular hematocrit level that the composition must be maintained at.  However, maintaining a hematocrit level in the range of 15-30% would have been obvious.  
Gever specifically teaches that a preservation solution with a 15% hematocrit level was used to successfully preserve an organ before transplant (last 3 paragraphs of article)  . as in instant Claims 1, 46
Neither Hassanein or Gever disclose the use of milrinone (a vasodialator).  While Hassanein does not teach milrinone, Hassanien does teach the use of vasodilators (Page 3, Paragraph [16].  Page 5[31] further states that maintenance solutions which contain components such as therapeutics, vasodilators, endothelial stabilizers and other key preservatives can be used reduce edema and provide endothelial support for the lung tissue.  
Wei provides motivation for using milrinone in lung preservation solution and teaches that milrinone is a vasodilator.  On page 2 of the translation version, Wei states 
The bottom of page 13 of the translated version further details that in the lung tissue exposed to milrinone, the MDA level was significantly reduced when compared to the control group without milrinione.  The MDA level directly corresponds to the amount of lipid peroxidation damage which is one of the hallmark types of damage that can result from ischemica-reperfusion injury.  Therefore, a person of ordinary skill in the art would have been strongly motivated to have included milrinone due to its protective effects and its ability to serve as a protective vasodialator.  There is a huge expectation of success because the data provided by Wei shows that milrinone is associated with as in instant Claim 1, 43
Hassanein provides a laundry list of buffer solutions that may be used in the preservation solution.  However, Hassanein does not specifically mention that the buffer solutions may include disodium phosphate or monopotassium phosphate.  However, at the time of applicant’s invention, it was known in the art that these specific solutions could be used in buffers that preserve organs (Page 3[55]) as taught by Yamashiro.  A person of ordinary skill in the art would have used routine experimentation and optimization to have determined which amount of each ingredient of buffer best regulates the pH of the solution. 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Therefore, at the time of applicant’s invention it would have been obvious to have include disodium phosphate at an amount of between 0.039 g/L to 0.052 g/L and to have also included monopotassium phosphate at an amount between 0.053 g/L to 0.072 g/L as in instant Claims 1
There reference above do not teach the use of glucose monohydrate at a concentration of 1.7 g/L to 2.3 g/L.  However, at the time of applicants’ filing, the use of such a range of glucose monohydrate would have been obvious.  An artisan would have been motivated to have included glucose monohydrate within such a range because Steen in paragraph 48 has shown that a concentration of 1.98 g/L can be used as in instant Claims 1,17
Other Dependent Claims by Hassanein
, wherein the hormone comprises about 20 IU insulin in each liter of solution (Page 44[Table 3]) as in instant Claim 14, wherein nutrient comprises a multi-vitamin (Page 44[Table 3]) as in instant Claim 15,wherein the multi-vitamin includes fat-soluble and water-soluble vitamins (Page 44-45/Table 3) as in instant Claim 16,  wherein the buffer comprises sodium bicarbonate (Page 44) as in instant Claim 18, wherein the buffer initially comprises about 15 mEq sodium bicarbonate in each liter of solution (Page 44[Table 4]) as in instant Claim 19, wherein the steroid comprises a glucocorticoid steroid (Page 47[354]) as in instant Claim 20, wherein the glucocorticoid steroid comprises methylprednisolone (Page 47[354]) as in instant Claim 21, Although the reference does mention that methylprednisolone (a steroid) can be used in such a composition, the reference does not specifically state the amount of methylprednisolone used.  However, the reference states that 1 gram of steroids can be used in such a composition (Page 47[354]; Page 44).  Furthermore, a person of ordinary skill in the art would have been expected to have optimized the amount of methylprednisolone in the solution to have obtained the best preservation results possible.  MPEP 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   Therefore, at the time of applicant’s invention, it would have been obvious wherein the methylprednisolone was present at a concentration of 1 gram/liter in solution as in instant Claim 22.
as in instant Claim 40-41.  Hassanein further teaches an ex-vivo perfusion solution for machine perfusion of donor lungs comprising: an energy-rich perfusion nutrient (Pages 44-45), a colloid (Page 45[Paragraph 344]), a hormone (Page 45[Paragraph 344]), a steroid (Page 45[Paragraph 344], a buffer (Page 44), magnesium sulfate (Page 44], and a nitrate (Page 45[Paragraph 344]), and an antimicrobial agent (Page 45[Paragraph 344]) which allow near physiologic functioning when ex-vivo as in instant Claim 43.
	Dependent Claims based on Wei
Since there exists motivation for using milrinione.  A person of ordinary skill in the art would have been motivated to use milrinone in orgran/lung perfusion/preservation solutions.  The exact amount needed in a preservation solution will be dependent on the size of the lung material and other factors such as the origin/species of the lung tissue.  A person of ordinary skill in the art would experiment with different concentrations and doses of the milrinone in order to determine which concentration had the most therapeutic effects on the lung tissue.  The specification mentions that milrinione can cause in increase in calcium upregulation.  The claim does not require a precise amount as in instant Claim 45


Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.





Claims 1,11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194) in view of  Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, and Wei, “Protective Effect of milrinione, a specific phosphodiesterase inhibitor in graft lung during preservation” Chinese Journal of New Drugs, 2007, Vol 16, Nov. 21, 
Yamashiro et al. (US 20090142830), Steen (US 20080057488), Keshavjee et al. “The role of dextran 40 and potassium in extended hypothermic lung preservation for transplantation”  J Thorac Cardiovasc Surg. 1992, Feb; 103(2): 314-25, 

Hassanein, Gever, Wei, Yamashiro, and Steen apply as above.  Hassanein further teaches wherein the solution further comprises M.V.I. Adult® multi-vitamin or equivalent; the steroid includes methylprednisolone; and the buffer includes sodium bicarbonate (Pages 44-45; Page 47[354]) as in instant Claim 11 the multi-vitamin in an amount of about 1 unit vial; sodium bicarbonate in an amount of about 15 mEq (Page 44); methylprednisolone in an amount of about 1 g (Page 47[354]);   The reference does as in instant Claim 12.

Hassanein teaches that the composition may contain Dextran (Paragraph 27).   Hassanein does not go into greater detail concerning a specific type of Dextran that is used.  However, at the time of applicants’ invention, it would have been obvious to have used dextran 40 in an organ preservation solution.  A person of ordinary skill in the art would have been motivated to have included dextran 40 specifically because it has been shown to help preserve pulmonary function (Abstract of Keshavjee).  A person of ordinary skill in the art would be expected to use routine experimentation and optimization to determine what amount of Dextran 40 best maintains the tissue.  2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   Therefore, at the time of applicant’s invention, it would have been obvious to have Dextran 40 present as in instant Claim 11, it would have been obvious to for the Dextran 40 to have been present in an amount of 50g/L as in instant Claim 12.  Sheen also supports the use of Dextran 40 in a range of 1-50 g/L (Paragraph 33) in order to support preservation of organs such as lungs as in instant Claims 11-12.

Accordingly, the claimed invention was prima facie obvious to one of ordinary 

to the contrary.



Claims 1,40-42,44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194) in view of  Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, and Wei, “Protective Effect of milrinione, a specific phosphodiesterase inhibitor in graft lung during preservation” Chinese Journal of New Drugs, 2007, Vol 16, Nov. 21, 
Yamashiro et al. (US 20090142830), Steen (US 20080057488), Keshavjee et al. “The role of dextran 40 and potassium in extended hypothermic lung preservation for transplantation”  J Thorac Cardiovasc Surg. 1992, Feb; 103(2): 314-25,, and Weers (US 20070196461).



	Hassanein, Gever, Wei, Keshavjee, Yamashiro, Steen apply as above. Hassanein teaches that antibiotics can be used in the solution.  At the time of applicant's invention, it would have been obvious to have used a solution with antibiotics to minimize infection with pathogenic organisms.   Although Hassanein teaches examples of specific antibiotics such as ciprofloxacin [361]) , Hassanein does not specifically mention cefazolin and voriconazole.  However, at the time of applicants’ invention, the use of either cefazolin and/or voriconazole would have been obvious based on the teachings of Weers.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, at the time of applicant’s invention, it would have been obvious to have combined Cefazolin, Ciprofloxacin, and/or Voriconazole in one solution, especially since each antibiotic targets different types of microorganisms.  Therefore, at the time of applicant's invention, it would have been wherein the solution comprised an antimicrobial agent as in instant Claim 40, wherein the antimicrobial agent comprises at least one of cefazolin, ciprofloxacin, and voriconazole as in instant Claim 41, wherein each liter of solution comprises cefazolin in an amount of about 1 g, ciprofloxacin in an amount of about 0.2 g, and voriconazole in an amount of about 0.2 g. as in instant Claim 42 and 44

Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.




Claims 1,14-22,40-41, and 43,45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194), Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, Stern (5,552,267), Yamashiro et al. (US 20090142830), and Steen (US 20080057488), 

Hassanein teaches solutions that can be used for ex vivo organ care, including lung care.  Hassanein’s solution is an ex-vivo perfusion/preservation solution for machine perfusion of donor lungs comprising: an energy-rich perfusion nutrient (Page 44 and Page 45(Paragraph [343-344]), a colloid (Page 45[Paragraph 344]), a hormone (Page 45[Paragraph 344]), a steroid (Page 45[Paragraph 344], a buffer (Page 43(Paragraph 330), sodium chloride in a range of about 1 mg/L to about 100 g/L (Page 44, Table 3), potassium chloride in a range of about 1mg/L to about 100g/L (Page 44, Table 3), magnesium sulfate in a range of about 1 mg/L to about 100 g/L (Page 44, Table 3), and nitroglycerin (a nitrate) (Pages 44[Paragraph 344]), The inclusion of antibiotics/antimicrobial agents are taught in Paragraph 361, the nitrate is nitroglycerin (Page 45[Paragraph 344]). Hassanein teaches the use of nitroglycerin.  A person of ordinary skill would use routine experimentation and optimization to determine the as in instant Claims 1,14, 43
Hassanein includes red blood cells in his composition (Paragraph 30).  Hassanein does make use of hematocrit sensors to help monitor the organ preservation process (Pages 4-5[Paragraph 30]).  This acknowledges that the hematocrit level is an important optimizable parameter.  Hassanein does not specify a particular hematocrit level that the composition must be maintained at.  However, maintaining a hematocrit level in the range of 15-30% would have been obvious.  Gever specifically teaches that a preservation solution with a 15% hematocrit level was used to successfully preserve an organ before transplant (last 3 paragraphs of article)  . as in instant Claims 1, 46
Neither Hassanein or Gever disclose the use of milrinone (a vasodialator).  While Hassanein does not teach milrinone, Hassanien does teach the use of vasodilators (Page 3, Paragraph [16].  Page 5[31] further states that maintenance solutions which 
Hassanein already employs vasodilators such as nitroglycerin.  Thus, Hassanein reference lends further support for the incorporation of milrinone since it can function as a vasodilator.  Determining the precise amount of milrinone to use would be determined using routine experimentation and optimization to determine what precise levels resulted in excellent preservation of lung homeostasis.  Factors that would affect the amount of milrinone to be used include the following:  length of time of milrinone exposure in perfusion solution, mass of organ material to be protected, amount of solution used, and the species of animal that is the origin of such lung tissue as in instant Claims 1,43.   Stern teaches the use of cefazolin in an amount of between .25 as in instant Claims 40-41.
Hassanein provides a laundry list of buffer solutions that may be used in the preservation solution.  However, Hassanein does not specifically mention that the buffer solutions may include disodium phosphate or monopotassium phosphate.  However, at the time of applicant’s invention, it was known in the art that these specific solutions could be used in buffers that preserve organs (Page 3[55]) as taught by Yamashiro.  A person of ordinary skill in the art would have used routine experimentation and optimization to have determined which amount of each ingredient of buffer best regulates the pH of the solution. 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Therefore, at the time of applicant’s invention it would have been obvious to have include disodium phosphate anhydrate at an amount of 0.039 g/L to 0.052 g/L and to have also included monopotassium phosphate at an amount of about 0.053 g/L to 0.072 g/L as in instant Claims 1
There reference above do not teach the use of glucose monohydrate at a concentration of 1.7 g/L to 2.3 g/L.  However, at the time of applicants’ filing, the use of such a range of glucose monohydrate would have been obvious.  An artisan would have been motivated to have included glucose monohydrate within such a range because Steen in paragraph 48 has shown that a concentration of 1.98 g/L can be used successfully in the preservation of tissue/organs used for transplant as in instant Claims 1,17
Other Dependent Claims by Hassanein
as in instant Claim 14, wherein nutrient comprises a multi-vitamin (Page 44[Table 3]) as in instant Claim 15,wherein the multi-vitamin includes fat-soluble and water-soluble vitamins (Page 44-45/Table 3) as in instant Claim 16,  wherein the buffer comprises sodium bicarbonate (Page 44) as in instant Claim 18, wherein the buffer initially comprises about 15 mEq sodium bicarbonate in each liter of solution (Page 44[Table 4]) as in instant Claim 19, wherein the steroid comprises a glucocorticoid steroid (Page 47[354]) as in instant Claim 20, wherein the glucocorticoid steroid comprises methylprednisolone (Page 47[354]) as in instant Claim 21, Although the reference does mention that methylprednisolone (a steroid) can be used in such a composition, the reference does not specifically state the amount of methylprednisolone used.  However, the reference states that 1 gram of steroids can be used in such a composition (Page 47[354]; Page 44).  Furthermore, a person of ordinary skill in the art would have been expected to have optimized the amount of methylprednisolone in the solution to have obtained the best preservation results possible.  MPEP 2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   Therefore, at the time of applicant’s invention, it would have been obvious wherein the methylprednisolone was present at a concentration of 1 gram/liter in solution as in instant Claim 22.
The reference states that antimicrobials may be included with the lung perfusion solution.  At the time of applicant’s invention, it would have been obvious to have used an antimicrobial in order to prevent undesirable pathogenic infection.  Hassanein as in instant Claim 40-41.  Hassanein further teaches an ex-vivo perfusion solution for machine perfusion of donor lungs comprising: an energy-rich perfusion nutrient (Pages 44-45), a colloid (Page 45[Paragraph 344]), a hormone (Page 45[Paragraph 344]), a steroid (Page 45[Paragraph 344], a buffer (Page 44), magnesium sulfate (Page 44], and a nitrate (Page 45[Paragraph 344]), and an antimicrobial agent (Page 45[Paragraph 344]) which allow near physiologic functioning when ex-vivo as in instant Claim 43.
	Dependent Claims based on Stern
Since there exists motivation for using milrinione.  A person of ordinary skill in the art would have been motivated to use milrinone in orgran/lung perfusion/preservation solutions.  The exact amount needed in a preservation solution will be dependent on the size of the lung material and other factors such as the origin/species of the lung tissue.  A person of ordinary skill in the art would experiment with different concentrations and doses of the milrinone in order to determine which concentration had the most therapeutic effects on the lung tissue.  The specification mentions that milrinione can cause in increase in calcium upregulation.  The claim does not require a precise amount of calcium uptake to occur so it is feasible that by administering a proven therapeutic dose, there would be increased calcium uptake as in instant Claim 45


Accordingly, the claimed invention was prima facie obvious to one of ordinary 

to the contrary.





Claims 1,11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194) in view of  Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-19, Stern (5,552,267), Yamashiro et al. (US 20090142830), Steen (US 20080057488), Keshavjee et al. “The role of dextran 40 and potassium in extended hypothermic lung preservation for transplantation”  J Thorac Cardiovasc Surg. 1992, Feb; 103(2): 314-25, 

Hassanein, Gever, Stern, Yamashiro, Steen apply as above.  Hassanein further teaches wherein the solution further comprises M.V.I. Adult® multi-vitamin or equivalent; the steroid includes methylprednisolone; and the buffer includes sodium bicarbonate (Pages 44-45; Page 47[354]) as in instant Claim 11 the multi-vitamin in an amount of about 1 unit vial; sodium bicarbonate in an amount of about 15 mEq (Page 44); methylprednisolone in an amount of about 1 g (Page 47[354]);   The reference does not specifically state that methylprednisolone (a steroid) is in the amount of 1g/l; however, the reference does state that other steroids can be in the composition in an amount of approximately 1g/l.  Furthermore, a person of ordinary skill in the art would have used routine experimentation and optimization to have determined the preferred amount of methylprednisolone to use to preserve organ tissue.  Thus, it would have been obvious for the amount to have been about 1 g/l as in instant Claim 12.

Hassanein teaches that the composition may contain Dextran (Paragraph 27).   Hassanein does not go into greater detail concerning a specific type of Dextran that is used.  However, at the time of applicants’ invention, it would have been obvious to have used dextran 40 in an organ preservation solution.  A person of ordinary skill in the art would have been motivated to have included dextran 40 specifically because it has been shown to help preserve pulmonary function (Abstract of Keshavjee).  A person of ordinary skill in the art would be expected to use routine experimentation and optimization to determine what amount of Dextran 40 best maintains the tissue.  2144.05(II)(A) states “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."   Therefore, at the time of applicant’s invention, it would have been obvious to have Dextran 40 present as in instant Claim 11, it would have been obvious to for the Dextran 40 to have been present in an amount of 50g/L as in instant Claim 12.  Sheen also supports the use of Dextran 40 in a range of 1-50 g/L (Paragraph 33) in order to support preservation of organs such as lungs as in instant Claims 11-12.

Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.



Claims 1,40-42,44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 20080017194) in view of  Gever (Technique to Repair Damaged Donor Lungs for Graft Passes Clinical Test) Medpage Today 2008-12-.



	Hassanein, Gever, Stern, Yamashiro, Steen, Keshavjee, apply as above. Hassanein teaches that antibiotics can be used in the solution.  At the time of applicant's invention, it would have been obvious to have used a solution with antibiotics to minimize infection with pathogenic organisms.   Although Hassanein teaches examples of specific antibiotics such as ciprofloxacin [361]) , Hassanein does not specifically mention cefazolin and voriconazole.  However, at the time of applicants’ invention, the use of either cefazolin and/or voriconazole would have been obvious based on the teachings of Weers.
A person of ordinary skill in the art would have been motivated to have used either cefazolin and/or voriconazale antibiotics because it was known that cefazolin and voriconazale antibiotics could be used to reduce infections in organs, especially the lungs as taught by Weers (Pages 5-6).  A person of ordinary skill in the art would have used routine experimentation and optimization to have determined what concentrations of antibiotics were needed in order to have prevented an unwanted infection.  Furthermore, the Weers reference states that dosage can vary from about 0.01 ng to about 10 g per body weight (Page 6[82]).  In order to improve the effectiveness of the antibiotics, it would have been obvious to have included more than one to destroy prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, at the time of applicant’s invention, it would have been obvious to have combined Cefazolin, Ciprofloxacin, and/or Voriconazole in one solution, especially since each antibiotic targets different types of microorganisms.  Therefore, at the time of applicant's invention, it would have been wherein the solution comprised an antimicrobial agent as in instant Claim 40, wherein the antimicrobial agent comprises at least one of cefazolin, ciprofloxacin, and voriconazole as in instant Claim 41, wherein each liter of solution comprises cefazolin in an amount of about 1 g, ciprofloxacin in an amount of about 0.2 g, and voriconazole in an amount of about 0.2 g. as in instant Claim 42 and 44

Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.


Conclusion

All claims stand rejected


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657